 1

 2

 3                               UNITED STATES DISTRICT COURT
 4                                       DISTRICT OF NEVADA
 5                                                 ***
 6    RANDALL MCCOWN,                                     Case No. 2:20-cv-00603-RFB-BNW
 7                          Plaintiff,
                                                          ORDER
 8          v.
 9    C.R. BARD INC., et al.,
10                          Defendants.
11

12          The United States Postal Service has returned as undeliverable to Plaintiff’s counsel Baird

13   A. Brown ECF No. 7 in this case. (See ECF No. 9.) Thus, it appears that Mr. Brown is no longer

14   at the address on file with the court. Under Local Rule IA 3-1,

15          An attorney or pro se party must immediately file with the court written
            notification of any change of mailing address, email address, telephone number, or
16
            facsimile number. The notification must include proof of service on each
17          opposing party or the party’s attorney. Failure to comply with this rule may result
            in the dismissal of the action, entry of default judgment, or other sanctions as
18          deemed appropriate by the court.
19   Mr. Brown must file a notice with his current address with the court by April 30, 2020. If Mr.
20   Brown does not update his address by that date, the court will recommend dismissal of this case.
21          IT IS SO ORDERED.
22          DATED: April 8, 2020
23

24                                                       BRENDA WEKSLER
                                                         UNITED STATES MAGISTRATE JUDGE
25

26
27

28
